Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 09/30/2022. Claims 1-18, 20, and 22-24 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see page 10, filed 09/30/2022, regarding the claim interpretation of claims 1, 12, 14, 22, and 23 under 35 U.S.C. §112(f), have been fully considered but they are not persuasive. Applicant argues that claims 1, 12, 14, 22, and 23 do not invoke an interpretation under 35 U.S.C. §112(f). Applicant refers to the previous arguments from the prior set of amended claims, filed 04/12/2022, and argues that these claims do not invoke interpretation under 35 U.S.C. §112 on the grounds that the claim limitations do not use the terms “means” or “step,” and allegedly do not recite any other generic placeholder. However, as stated in MPEP 2181(I)(A), the following is a list of non-structural generic placeholders that may invoke 35 U.S.C. §112: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008). Since the claims include one or more of these generic placeholders, as detailed below, the claims are still being interpreted under 35 U.S.C. §112. See MPEP 2187.
Applicant's arguments, see page 10, filed 09/30/2022, regarding the rejection of claim 21 under 35 U.S.C. §112(d), have been fully considered and are persuasive. The cancellation of claim 21 has overcome the rejection. Therefore, the rejection of claim 21 under 35 U.S.C. §112(d) has been revoked. 
Applicant's arguments, see pages 10-19, filed 09/30/2022, regarding the rejection of claims 1, 3-5, 7-8, 10, 12, and 14-17 under 35 U.S.C. §102(a)(2) have been fully considered but they are not persuasive. Applicant argues on page 14 that Mannefred fails to disclose elements of the amended claims 1 and 12. Specifically, applicant argues that Mannefred fails to disclose or suggest, at least, “at least one label associated to at least one area is activated or deactivated when a predetermined event occurs,” as recited in claims 1 and 12. However, the section cited in the previous office action is very clear that the model may have a timeline component or timeline function that allows content items or model data to be associated with a given time or timeframe to be stored and later accessed. The operator can browse content items associated with a particular time or timeframe to compare changes to the parcel over time or to identify changes that may occur over time. Additionally, in some embodiments, each location may be assigned a grid position or other regional identifier. Content items may be associated with each grid position. An icon, thumbnail view or other indicator may be placed on the map view itself, and the user may select the indicator to view image data for the location. Selection of the indicator may show the most recently gathered image associated with the location. In some cases, the operator may cycle through other images associated with the location in a manner similar to a slide show presentation arranged by time. However, the operator could also designate specific times or time ranges, as described above [Column 9, lines 30-49]. This means that the labels designated by operator can be activated or deactivated when a predetermined event occurs, as recited in claims 1 and 12. Claims depending from 1 and 12 are also still rejected, as discussed in the previous office action and in further detail below.
Applicant’s arguments, see pages 16-18, filed 09/30/2022, with respect to the rejection(s) of claim(s) 22 and 23 under 35 U.S.C. §102(a)(2) have been fully considered and are persuasive. Applicant argues on pages 16-18, applicant argues that Mannefred does not teach the element of a semi-transparent overlay to the image information, as recited in claims 22 and 23. Applicant is correct, as Mannefred does not teach or suggest this element. Therefore, the rejection under 35 U.S.C. §102(a)(2) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §103 in view of Mannefred in combination with Kleiner. Similarly, new claim 24 is now also rejected under 35 U.S.C. §103 in view of Mannefred in combination with Kleiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8, 10, 12, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mannefred et al. US 10448565 B2 (“Mannefred”).
	Regarding Claim 1. Mannefred teaches a method for operating an autonomous device based on a generated representation, the method comprising the following steps: 
	by a representation generating system separate from the autonomous device (A robotic vehicle and system employing a camera for use in connection with visualizing and mapping of a garden so that a model of the garden can be generated for user interaction in a variety of ways [Column 1, lines 37-41]. In some embodiments, the control circuitry shown in FIG. 3 may be configured to communicate wirelessly with an electronic device (e.g., a personal computer, cloud based computer, server, mobile telephone, PDA, tablet, smart phone, etc.) of a remote operator via a wireless communication network [Column 3, lines 55-65]. This control circuitry connects to a user interface at 230, which features a display at 66 [Column 5, lines 54-62]. The garden modeler (map generating system) may be located remotely and include its own separate instances of processing circuitry, and include its own user interface to enable a remote operator to interact with the garden modeler [Column 7, lines 56-67, Column 8, lines 1-6]),
	generating a map of the work environment of the autonomous device by a mapping device based on information obtained by one or plural sensors of the representation generating system (connection with visualizing and mapping of a garden so that a model of the garden can be generated for user interaction in a variety of ways [Column 1, lines 37-41]. The robot vehicle can be provided with a camera or other image capture module in addition to any other sensors used to detect the boundary and/or objects that may form part of the boundary of the parcel [Column 4, lines 41-44]);
	defining at least one area in the map (FIG. 4, numeral 291 defines an area) and associating at least two labels with each area to define the area's type and at least one of time information and a working parameter by a map processing unit (numerals 292 and 293 refer to a first and second exclusion area, which may be designated by the operator as areas to avoid. The operator can also attach an indicator at numeral 295, which can include designation of specific times or time ranges [Column 9, lines 30-49]. The separate exclusion areas read on two different labels, and the indicator carrying additional information regarding specific times adds a second label to each exclusion area, wherein the type and time information are attached), wherein at least one label associated to at least one area is activated or deactivated when a predetermined event occurs (The operator can define a general task (e.g., mowing the area) or a specific task (e.g., mowing the area using a specific route, path or pattern. The operator can also define the tasks based on specific timing or event triggers, so that the operator can schedule areas and tasks according to a desired programmatically defined maintenance schedule [Column 12, lines 30-56]. This reads on at least one label being associated to at least one area that is activated or deactivated when a predetermined event occurs); 
	generating a representation of the working environment based on the at least one area and its associated label(s) by a representation generating unit (FIG. 4 shows a graphical representation of a parcel in which areas 294 are bushes to be avoided, with area 291 as a work area. Interpreting the parcel as a single area, and the work area and the bushes as two different labels. There is also a first exclusion area at 292 and a second exclusion area at 293, designated by the operator for the mower to avoid [Column 9, lines 13-29]. This model is generated by the garden modeler at 270 of FIG. 3 [Column 8, lines 7-16]); 
	transmitting the representation to the autonomous device (A communication network shown at 46 of FIG. 1 shows how a user device can wirelessly send information to the robot mower wirelessly [Column 7, lines 55-67, Column 8, lines 1-9]. With the garden modeler being part of the electronic device at 42, the system can transmit information through the communication network to the robotic mower [Column 8, lines 1-6]); and, performed by the autonomous device:
	operating the autonomous device based on the representation of the working environment (FIG. 1 illustrates the robotic mower operating in an environment to cut grass on a parcel, and movement of the robotic mower to traverse the parcel while operating a cutting blade to cut the grass on the parcel can be controlled by the control circuitry at 12 of FIG. 3 [Column 3, lines 50-54], after receiving the model of the parcel from the garden modeler, shown at 270 of the same figure).
	Regarding Claim 3. Mannefred teaches the method according to claim 1.
	Mannefred also teaches:
	wherein the map processing unit receives a human input to define or adapt an area (the operator can interact with the graphical representation to define an area within the parcel and associate a task to be executed by the robotic vehicle within the area [Column 12, lines 30-56]).
	Regarding Claim 4. Mannefred teaches the method according to claim 1.
	Mannefred also teaches:
	wherein an input is received by the map processing unit indicating an area's type and the map processing unit associates a label corresponding to the type with this respective area (Each location in the parcel may be assigned a grid position or other regional identifier. Content items may be associated with the grid positions and may be accessed by the operator interacting with (e.g., selecting or requesting) the content items associated with each grid position. The content items may be registered sequentially by time and by location. In some cases, the most recent content item for any particular grid position may be the default content item shown for each location when the operator selects a grid location. Alternatively, an icon, thumbnail view or other indicator (e.g., content item indicator at 295 of FIG. 5) may be placed on the map view itself, and the user may select the indicator to view image data for the location. Selection of the indicator 295 may show the most recently gathered image associated with the location. In some cases, the operator may cycle through other images associated with the location in a manner similar to a slide show presentation arranged by time. However, the operator could also designate specific times or time ranges, which reads on inputting a label assigned to the area [Column 9, lines 30-49]. Additionally or alternatively, the operator can interact with the graphical representation to define an area within the parcel and associate a task to be executed by the robotic vehicle within the area [Column 12, lines 30-56]).
	Regarding Claim 5. Mannefred teaches the method according to claim 1.
	Mannefred also teaches:
	the two labels correspond to at least the following types of areas: collaborative work area, robot work area, human only work area, robot drive area, robot access inhibited area, water area, grass area, walkway area, paved area, front yard area, backyard area, farmyard area, leisure area, and to a time information or a working parameter (FIG. 4 features a parcel that has been divided into different areas, with a charge station at 40, a work area at 291, a first exclusion area at 292, a second exclusion area at 293, and a number of bushes marked 294. The bushes and exclusion areas are areas that the robot can be told to avoid (robot access inhibited areas) in addition to the work area at 291 (robot work area) [Column 9, lines 23-29]).
	Regarding Claim 7. Mannefred teaches the method according to claim 1.
	Mannefred also teaches:
	wherein for generating the representation an intermediate representation is visualized to at least one human and feedback is received and used to adapt, delete or generate label(s) (FIG. 5 shows that at step 330, the system provides a graphical representation of the parcel based on the model to an operator and enables the operator to interact with the graphical representation to view one or more content items associated with respective ones of the one or more locations [FIG. 5]. The user may then interact with the model to undertake a variety of activities including, for example, defining work areas and/or tasks to be performed in various areas (adapting or generating labels, potentially deleting them as well), recording content for presentation in association with the time the content was recorded to provide an event log with accessible image content, detecting/notifying the operator of various changes to the environment, and/or the like [Column 3, lines 1-9]).
	Regarding Claim 8. Mannefred teaches the method according to claim 1.
	Kliener also teaches:
	wherein 
	for generating the representation an intermediate representation is visualized to at least one human and feedback is received and used to adapt, delete or generate area(s) of the intermediate representation (FIG. 5 shows that at step 330, the system provides a graphical representation of the parcel based on the model to an operator and enables the operator to interact with the graphical representation to view one or more content items associated with respective ones of the one or more locations [FIG. 5]. The user may then interact with the model to undertake a variety of activities including, for example, defining work areas (adapting or generating areas, potentially deleting them as well) and/or tasks to be performed in various areas, recording content for presentation in association with the time the content was recorded to provide an event log with accessible image content, detecting/notifying the operator of various changes to the environment, and/or the like [Column 3, lines 1-9]).
	Regarding Claim 12. Mannefred teaches a system for teaching an autonomous device comprising: 
	an autonomous device and a representation generating system for generating a representation of a working environment of the autonomous device (A robotic vehicle and system employing a camera for use in connection with visualizing and mapping of a garden so that a model of the garden can be generated for user interaction in a variety of ways [Column 1, lines 37-41]. In some embodiments, the control circuitry shown in FIG. 3 may be configured to communicate wirelessly with an electronic device (e.g., a personal computer, cloud based computer, server, mobile telephone, PDA, tablet, smart phone, etc.) of a remote operator via a wireless communication network [Column 3, lines 55-65]. This control circuitry connects to a user interface at 230, which features a display at 66 [Column 5, lines 54-62]. The garden modeler (map generating system) may be located remotely and include its own separate instances of processing circuitry, and include its own user interface to enable a remote operator to interact with the garden modeler [Column 7, lines 56-67, Column 8, lines 1-6]), 
	the representation generating system comprising 
	a mapping device for generating a map of the working environment, based on information obtained by one or plural sensors of the representation generating system (connection with visualizing and mapping of a garden so that a model of the garden can be generated for user interaction in a variety of ways [Column 1, lines 37-41]. The robot vehicle can be provided with a camera or other image capture module in addition to any other sensors used to detect the boundary and/or objects that may form part of the boundary of the parcel [Column 4, lines 41-44]),
	a map processing unit for defining at least one area in the map (FIG. 4, numeral 291 defines an area) and for associating at least two labels with at least one of the areas to define an area's type and time information or a working parameter (numerals 292 and 293 refer to a first and second exclusion area, which may be designated by the operator as areas to avoid. The operator can also attach an indicator at numeral 295, which can include designation of specific times or time ranges [Column 9, lines 30-49]. The separate exclusion areas read on two different labels, and the indicator carrying additional information regarding specific times adds a second label to each exclusion area, wherein the type and time information are attached), wherein at least one label associated to at least one area is activated or deactivated when a predetermined event occurs (The operator can define a general task (e.g., mowing the area) or a specific task (e.g., mowing the area using a specific route, path or pattern. The operator can also define the tasks based on specific timing or event triggers, so that the operator can schedule areas and tasks according to a desired programmatically defined maintenance schedule [Column 12, lines 30-56]. This reads on at least one label being associated to at least one area that is activated or deactivated when a predetermined event occurs), and 
	a communication unit for transmitting the representation (A communication network shown at 46 of FIG. 1 shows how a user device can wirelessly send information to the robot mower wirelessly [Column 7, lines 55-67, Column 8, lines 1-9]. With the garden modeler being part of the electronic device at 42, the system can transmit information through the communication network to the robotic mower [Column 8, lines 1-6]), based on which the autonomous device operates in the working environment, to the autonomous device (FIG. 1 illustrates the robotic mower operating in an environment to cut grass on a parcel, and movement of the robotic mower to traverse the parcel while operating a cutting blade to cut the grass on the parcel can be controlled by the control circuitry at 12 of FIG. 3 [Column 3, lines 50-54], after receiving the model of the parcel from the garden modeler, shown at 270 of the same figure).
	Regarding Claim 14. Mannefred teaches the system for teaching an autonomous device according to claim 12.
	Mannefred also teaches:
	wherein
	the representation generating system comprises an input/output device for outputting the map or an intermediate representation and for receiving a human input, wherein the input/output device is connected at least to the map processing unit (the operator can interact with the graphical representation to define an area within the parcel and associate a task to be executed by the robotic vehicle within the area [Column 12, lines 30-56]. The user interface at 274 and processing circuitry at 272 may also be on the electronic device at 42 of FIG. 1 [Column 7, lines 56-67, Column 8, lines 1-6]. The user interface may include a display shown at 66 of FIG. 3, and may receive user input and provide output [Column 7, lines 12-27], and can communicate directly with the garden modeler, as shown in FIG. 3).
	Regarding Claim 15. Mannefred teaches the system for teaching an autonomous device according to claim 12.
	Mannefred also teaches:
	wherein 
	the map processing unit is configured to adapt, delete or generate areas based on received human feedback (FIG. 5 shows that at step 330, the system provides a graphical representation of the parcel based on the model to an operator and enables the operator to interact with the graphical representation to view one or more content items associated with respective ones of the one or more locations [FIG. 5]. The user may then interact with the model to undertake a variety of activities including, for example, defining work areas (adapting or generating areas, potentially deleting them as well) and/or tasks to be performed in various areas, recording content for presentation in association with the time the content was recorded to provide an event log with accessible image content, detecting/notifying the operator of various changes to the environment, and/or the like [Column 3, lines 1-9]).
	Regarding Claim 16. Mannefred teaches the system for teaching an autonomous device according to claim 12.
	Mannefred also teaches:
	wherein 
	the map processing unit is configured to adapt or delete associated labels or generate new labels based on received human feedback (FIG. 5 shows that at step 330, the system provides a graphical representation of the parcel based on the model to an operator and enables the operator to interact with the graphical representation to view one or more content items associated with respective ones of the one or more locations [FIG. 5]. The user may then interact with the model to undertake a variety of activities including, for example, defining work areas and/or tasks to be performed in various areas (adapting or generating labels, potentially deleting them as well), recording content for presentation in association with the time the content was recorded to provide an event log with accessible image content, detecting/notifying the operator of various changes to the environment, and/or the like [Column 3, lines 1-9]).
	Regarding Claim 17. Mannefred teaches the system for teaching an autonomous device according to claim 14.
	Mannefred also teaches:
	wherein 
	the representation generating unit is configured to generate an intermediate representation and forward such intermediate representation to the input/output device (FIG. 5 shows that at step 330, the system provides a graphical representation of the parcel based on the model to an operator and enables the operator to interact with the graphical representation to view one or more content items associated with respective ones of the one or more locations [FIG. 5]. The user may then interact with the model by defining work areas [Column 3, lines 1-9]. The user interface at 274 and processing circuitry at 272 may also be on the electronic device at 42 of FIG. 1 [Column 7, lines 56-67, Column 8, lines 1-6], meaning that the intermediate representation may be forwarded to the input/output device).
	Regarding Claim 20. Mannefred teaches the system for teaching an autonomous device according to claim 12.
	Mannefred also teaches:
	wherein 
	the autonomous device is an autonomous lawnmower, a vacuum cleaner, an industrial robot, a welding robot, a drone or an autonomous vehicle (The robotic system is expressly designed for a robotic lawnmower, potentially a remote controlled lawnmower [Column 1, lines 13-25]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 9, 11, 13, 18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mannefred et al. US 10448565 B2 (“Mannefred”) as applied to claims 1 and 12 above, and in further view of Kleiner et al. et al. US 20180074508 A1 (“Kleiner”).
	Regarding Claim 2. Mannefred teaches the method according to claim 1.
	Mannefred does not teach:
	wherein the at least one area is defined by an automated segmentation process.
	However, Kleiner teaches:
	wherein the at least one area is defined by an automated segmentation process (the segmentation map is generated by a processor with a memory coupled to the processor, wherein the memory includes instructions executable by the processor to perform the operation for generating a segmentation map defining respective regions of a surface and identifying sub-regions such as non-clutter and clutter areas [Claim 1], which means that the process for defining at least one area in a segmentation map is done by an automated segmentation process).
	It would have been obvious for one of ordinary skill at the time the invention was filed to modify the invention of Mannefred with wherein the at least one area is defined by an automated segmentation process as taught by Kleiner so as to allow the system to automatically segment the work area into places without requiring human intervention.
	Regarding Claim 6. Mannefred teaches the method according to claim 1.
	Mannefred does not teach:
	wherein areas are divided into subareas, wherein different subareas of a common area are differently labelled.
	However, Kleiner teaches:
	wherein areas are divided into subareas, wherein different subareas of a common area are differently labelled (as part of generating a segmentation map defining respective regions of a surface based on occupancy data that is collected by a mobile robot responsive to navigation of the surface identifying sub-regions of at least one of the respective regions as non-clutter and clutter areas; and computing a coverage pattern based on identification of the sub-regions [Claim 1]).
	It would have been obvious for one of ordinary skill at the time the invention was filed to modify the invention of Mannefred with wherein areas are divided into subareas, wherein different subareas of a common area are differently labelled as taught by Kleiner so as to allow the operator to split areas into smaller areas where the robot might be able to travel but not mow, versus areas that the robot cannot enter at all.
	Regarding Claim 9. Mannefred teaches the method according to claim 1.
	Mannefred does not teach:
	wherein 
	an updated representation is generated based on a newly generated map while maintaining the areas labels or based on adapted labels while maintaining the areas.
	However, Kleiner teaches:
	wherein 
	an updated representation is generated based on a newly generated map while maintaining the areas labels or based on adapted labels while maintaining the areas (generating the segmentation map may include comparing the occupancy data collected by the mobile robot responsive to the navigation of the surface with the data collected by the mobile robot responsive to at least one previous navigation of the surface, and updating the segmentation map to include commonalities indicated by the comparing and to exclude outliers indicated by the comparing [Column 3, lines 51-56]. In some embodiments, receiving the segmentation map from the robot comprises receiving multiple segmentation maps that are generated by the robot during multiple cleaning missions, the segmentation map is updated and/or augmented by later received segmentation maps, and storing the segmentation map comprises storing the multiple segmentation maps to generate historical segmentation map data including the modified segmentation map [Column 8, lines 63-67, Column 8, lines 1-3]. Kleiner also teaches that cleaning performance may be further improved when based on persistent mapping, which might include updating static versus dynamic areas of an operating environment over time in combination with user labeling of areas and/or context-sensitive behaviors [Column 40, lines 54-67, Column 41, lines 1-6]. In order to maintain consistent segmentation in a dynamic environment, segmentation between maps collected at different times or under different conditions may be transferred [Column 42, lines 37-50]. This can include feature matching and outlier removal. Feature matching may include updating a subsequently obtained map of the operating environment with one or more features identified from a previous map, which can include matching boundaries and/or correlating shapes that are common in multiple maps. User inputs and/or modifications to a segmentation map displayed via a user interface of a user device may also be transferred in updating maps [Column 42, lines 61-67, Column 43, lines 1-10]. Such maintenance of consistent segmentation may allow users to observe the same/similar cleaning behavior or sequence at each operation of the mobile robot, increasing predictability of robot operation. Also, transferring segmentation in updating maps as described herein may allow users to maintain previously-defined editing of the segmentation and/or a previously-defined operating sequence for room-by-room or region-based cleaning. This means that an updated representation can maintain user-defined labels and areas on the map).
	It would have been obvious for one of ordinary skill at the time the invention was filed to modify the invention of Mannefred with wherein an updated representation is generated based on a newly generated map while maintaining the areas labels or based on adapted labels while maintaining the areas as taught by Kleiner so as to allow the system to retain previous maps and labels with new map data, rather than have to assign new labels to a new map or build new areas to adapt to new labels.
	Regarding Claim 13. Mannefred teaches the system for teaching an autonomous device according to claim 12.
	Mannefred does not teach:
	wherein
	the map processing unit is configured to run an automated segmentation routine on the map.
	However, Kleiner teaches:
	wherein
	the map processing unit is configured to run an automated segmentation routine on the map (the segmentation map is generated by a processor with a memory coupled to the processor, wherein the memory includes instructions executable by the processor to perform the operation for generating a segmentation map defining respective regions of a surface and identifying sub-regions such as non-clutter and clutter areas [Claim 1], which means that the process for defining at least one area in a segmentation map is done by an automated segmentation process, and the map processing unit is configured to run an automated segmentation routine on the map).
	It would have been obvious for one of ordinary skill at the time the invention was filed to modify the invention of Mannefred with wherein the map processing unit is configured to run an automated segmentation routine on the map as taught by Kleiner so as to allow the system to automatically segment the work area into places without requiring human intervention.
	Regarding Claim 18. Mannefred teaches the system for teaching an autonomous device according to claim 12.
	Mannefred does not teach:
	wherein 
	the map processing unit is configured to combine a new map with existing areas and their labels.
	However, Kleiner teaches:
	wherein 
	the map processing unit is configured to combine a new map with existing areas and their labels (generating the segmentation map may include comparing the occupancy data collected by the mobile robot responsive to the navigation of the surface with the data collected by the mobile robot responsive to at least one previous navigation of the surface, and updating the segmentation map to include commonalities indicated by the comparing and to exclude outliers indicated by the comparing [Column 3, lines 43-50]. In some embodiments, receiving the segmentation map from the robot comprises receiving multiple segmentation maps that are generated by the robot during multiple cleaning missions, the segmentation map is updated and/or augmented by later received segmentation maps, and storing the segmentation map comprises storing the multiple segmentation maps to generate historical segmentation map data including the modified segmentation map [Column 8, lines 63-67, Column 8, lines 1-3]. Kleiner also teaches that cleaning performance may be further improved when based on persistent mapping, which might include updating static versus dynamic areas of an operating environment over time in combination with user labeling of areas and/or context-sensitive behaviors [Column 40, lines 54-67, Column 41, lines 1-6]. In order to maintain consistent segmentation in a dynamic environment, segmentation between maps collected at different times or under different conditions may be transferred [Column 42, lines 37-50]. This can include feature matching and outlier removal. Feature matching may include updating a subsequently obtained map of the operating environment with one or more features identified from a previous map, which can include matching boundaries and/or correlating shapes that are common in multiple maps. User inputs and/or modifications to a segmentation map displayed via a user interface of a user device may also be transferred in updating maps [Column 42, lines 61-67, Column 43, lines 1-10]. Such maintenance of consistent segmentation may allow users to observe the same/similar cleaning behavior or sequence at each operation of the mobile robot, increasing predictability of robot operation. Also, transferring segmentation in updating maps as described herein may allow users to maintain previously-defined editing of the segmentation and/or a previously-defined operating sequence for room-by-room or region-based cleaning. This means that an updated representation can maintain user-defined labels and areas on the map).
	It would have been obvious for one of ordinary skill at the time the invention was filed to modify the invention of Mannefred with wherein the map processing unit is configured to combine a new map with existing areas and their labels as taught by Kleiner so as to allow the system to reuse old labels and areas without requiring the user to generate new ones each time the map needs to be updated.
	Regarding Claim 22. Mannefred teaches a method for operating an autonomous device based on a generated representation, the method comprising the following steps: 
	by a representation generating system separate from the autonomous device (A robotic vehicle and system employing a camera for use in connection with visualizing and mapping of a garden so that a model of the garden can be generated for user interaction in a variety of ways [Column 1, lines 37-41]. In some embodiments, the control circuitry shown in FIG. 3 may be configured to communicate wirelessly with an electronic device (e.g., a personal computer, cloud based computer, server, mobile telephone, PDA, tablet, smart phone, etc.) of a remote operator via a wireless communication network [Column 3, lines 55-65]. This control circuitry connects to a user interface at 230, which features a display at 66 [Column 5, lines 54-62]. The garden modeler (map generating system) may be located remotely and include its own separate instances of processing circuitry, and include its own user interface to enable a remote operator to interact with the garden modeler [Column 7, lines 56-67, Column 8, lines 1-6]), 
	generating a map of the work environment of the autonomous device by a mapping device based on information obtained by one or plural sensors of the representation generating system (connection with visualizing and mapping of a garden so that a model of the garden can be generated for user interaction in a variety of ways [Column 1, lines 37-41]. The robot vehicle can be provided with a camera or other image capture module in addition to any other sensors used to detect the boundary and/or objects that may form part of the boundary of the parcel [Column 4, lines 41-44]); 
	defining at least one area in the map (FIG. 4, numeral 291 defines an area) and associating at least two labels with each area to define the area's type and at least one of time information and a working parameter by a map processing unit (numerals 292 and 293 refer to a first and second exclusion area, which may be designated by the operator as areas to avoid. The operator can also attach an indicator at numeral 295, which can include designation of specific times or time ranges [Column 9, lines 30-49]. The separate exclusion areas read on two different labels, and the indicator carrying additional information regarding specific times adds a second label to each exclusion area, wherein the type and time information are attached); 
	generating a representation of the working environment based on the at least one area and its associated label(s) by a representation generating unit (FIG. 4 shows a graphical representation of a parcel in which areas 294 are bushes to be avoided, with area 291 as a work area. Interpreting the parcel as a single area, and the work area and the bushes as two different labels. There is also a first exclusion area at 292 and a second exclusion area at 293, designated by the operator for the mower to avoid [Column 9, lines 13-29]. This model is generated by the garden modeler at 270 of FIG. 3 [Column 8, lines 7-16]); and 
	transmitting the representation to the autonomous device (A communication network shown at 46 of FIG. 1 shows how a user device can wirelessly send information to the robot mower wirelessly [Column 7, lines 55-67, Column 8, lines 1-9]. With the garden modeler being part of the electronic device at 42, the system can transmit information through the communication network to the robotic mower [Column 8, lines 1-6]); 
	and, performed by the autonomous device: 
	operating the autonomous device based on the representation of the working environment (FIG. 1 illustrates the robotic mower operating in an environment to cut grass on a parcel, and movement of the robotic mower to traverse the parcel while operating a cutting blade to cut the grass on the parcel can be controlled by the control circuitry at 12 of FIG. 3 [Column 3, lines 50-54], after receiving the model of the parcel from the garden modeler, shown at 270 of the same figure), and 
	wherein the representation generating system comprises an augmented reality device for displaying the representation as an overlay to the work environment as perceived by a human (The content items of the model may be visually represented on the graphical representation or may be selectable from or in association with the graphical representation of the model. The operator may select a content item and view an image captured of, from, or otherwise in association with a particular location via interaction with the model [Column 8, lines 36-51]), captured by a camera of the augmented reality device, and displayed on the screen of the augmented reality device (In some embodiments, the model may be further enhanced based on input from external sources such as the external device at 290 of FIG. 3, which might have a camera enabled to gather image and/or position information for incorporation into the model [Column 8, lines 17-23]. The garden modeler may be configured to synchronize the data from the external device with the position information and image data from the robotic mower so that all the data is properly correlated and reinforcing rather than conflicting [Column 8, lines 31-35]).
	Mannefred does not teach:
	wherein the representation generating system comprises an augmented reality device for displaying the representation using a semi-transparent pattern on a screen of the augmented reality device as an overlay to an image of the work environment.
	However, Kleiner teaches:
	wherein the representation generating system comprises an augmented reality device for displaying the representation using a semi-transparent pattern on a screen of the augmented reality device as an overlay to an image of the work environment (FIG. 13 shows how a clean and dirty area are overlaid on top of the map of the work area. The arrows of the clean region (1302) are shown to be transparent. FIG. 13 is a graphical representation that may be displayed to a user via a user interface, and the cleaned regions can be represented by color, pattern, and/or shading, which can obviously be a light enough shade as to be semi-transparent [Column 30, lines 57-67]).
	It would have been obvious for one of ordinary skill at the time the invention was filed to modify the invention of Mannefred with wherein the representation generating system comprises an augmented reality device for displaying the representation using a semi-transparent pattern on a screen of the augmented reality device as an overlay to an image of the work environment as taught by Kleiner so as to allow the system to display the designated label zones over top the work environment so as to allow the user to see these designated zones in direct comparison to the work environment. 
	Regarding Claim 23. Mannefred teaches a system for teaching an autonomous device comprising 
	an autonomous device and a representation generating system separate from the autonomous device for generating a representation of a working environment of the autonomous device (A robotic vehicle and system employing a camera for use in connection with visualizing and mapping of a garden so that a model of the garden can be generated for user interaction in a variety of ways [Column 1, lines 37-41]. In some embodiments, the control circuitry shown in FIG. 3 may be configured to communicate wirelessly with an electronic device (e.g., a personal computer, cloud based computer, server, mobile telephone, PDA, tablet, smart phone, etc.) of a remote operator via a wireless communication network [Column 3, lines 55-65]. This control circuitry connects to a user interface at 230, which features a display at 66 [Column 5, lines 54-62]. The garden modeler (map generating system) may be located remotely and include its own separate instances of processing circuitry, and include its own user interface to enable a remote operator to interact with the garden modeler [Column 7, lines 56-67, Column 8, lines 1-6]), 
	the representation generating system comprising 
	a mapping device for generating a map of the working environment, based on information obtained by one or plural sensors of the representation generating system (connection with visualizing and mapping of a garden so that a model of the garden can be generated for user interaction in a variety of ways [Column 1, lines 37-41]. The robot vehicle can be provided with a camera or other image capture module in addition to any other sensors used to detect the boundary and/or objects that may form part of the boundary of the parcel [Column 4, lines 41-44]), 
	a map processing unit for defining at least one area in the map (FIG. 4, numeral 291 defines an area) and for associating at least two labels with at least one of the areas to define an area's type and at least one of time information and a working parameter (numerals 292 and 293 refer to a first and second exclusion area, which may be designated by the operator as areas to avoid. The operator can also attach an indicator at numeral 295, which can include designation of specific times or time ranges [Column 9, lines 30-49]. The separate exclusion areas read on two different labels, and the indicator carrying additional information regarding specific times adds a second label to each exclusion area, wherein the type and time information are attached), and 
	a communication unit for transmitting the representation, based on which the autonomous device operates in the working environment, to the autonomous device (A communication network shown at 46 of FIG. 1 shows how a user device can wirelessly send information to the robot mower wirelessly [Column 7, lines 55-67, Column 8, lines 1-9]. With the garden modeler being part of the electronic device at 42, the system can transmit information through the communication network to the robotic mower [Column 8, lines 1-6]), 
	wherein the representation generating system comprises an augmented reality device for displaying the representation using a semi-transparent pattern on a screen of the augmented reality device as an overlay to an image of the work environment as perceived by a human(The content items of the model may be visually represented on the graphical representation or may be selectable from or in association with the graphical representation of the model. The operator may select a content item and view an image captured of, from, or otherwise in association with a particular location via interaction with the model [Column 8, lines 36-51]), captured by a camera of the augmented reality device, and displayed on the screen of the augmented reality device (In some embodiments, the model may be further enhanced based on input from external sources such as the external device at 290 of FIG. 3, which might have a camera enabled to gather image and/or position information for incorporation into the model [Column 8, lines 17-23]. The garden modeler may be configured to synchronize the data from the external device with the position information and image data from the robotic mower so that all the data is properly correlated and reinforcing rather than conflicting [Column 8, lines 31-35]).
	Mannefred does not teach:
	wherein the representation generating system comprises an augmented reality device for displaying the representation using a semi-transparent pattern on a screen of the augmented reality device as an overlay to an image of the work environment.
	However, Kleiner teaches:
	wherein the representation generating system comprises an augmented reality device for displaying the representation using a semi-transparent pattern on a screen of the augmented reality device as an overlay to an image of the work environment (FIG. 13 shows how a clean and dirty area are overlaid on top of the map of the work area. The arrows of the clean region (1302) are shown to be transparent. FIG. 13 is a graphical representation that may be displayed to a user via a user interface, and the cleaned regions can be represented by color, pattern, and/or shading, which can obviously be a light enough shade as to be semi-transparent [Column 30, lines 57-67]).
	It would have been obvious for one of ordinary skill at the time the invention was filed to modify the invention of Mannefred with wherein the representation generating system comprises an augmented reality device for displaying the representation using a semi-transparent pattern on a screen of the augmented reality device as an overlay to an image of the work environment as taught by Kleiner so as to allow the system to display the designated label zones over top the work environment so as to allow the user to see these designated zones in direct comparison to the work environment. 
	Regarding Claim 24. Mannefred in combination with Kleiner teaches the system for teaching an autonomous device according to claim 23.
	Mannefred also teaches:
	wherein the augmented reality device comprises an augmented reality wearable device, a smartphone, or a tablet computer (the control circuitry and/or a communication node at the charge station may be configured to communicate wirelessly with an electronic device shown at 42 of FIG. 1 (e.g., a personal computer, a cloud based computer, server, mobile telephone, PDA, tablet, smart phone, and/or the like) of a remote operator (or user) via a wireless communication network [Column 3, lines 55-61]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664